Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED AFTER FINAL ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claims 2, 4, 6, 8, 10 and 12 were cancelled.  Claims 13 and 14 were withdrawn.  Claims 1, 3, 5, 7, 9 and 11 are original or were previously presented.  Claims 13 and 14 are cancelled herein via an Examiner’s Amendment.  Therefore, claims 1, 3, 5, 7, 9 and 11 remain pending and have been fully considered.  The examined claims are directed to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous Double Patenting (ODP) rejections in view of a terminal disclaimed and reconsideration of the pertinent rejections.
Response to Amendment
Applicant did not amend the claim but filed a terminal disclaimer to obviate the ODP and provided certain accompanying remarks.  However, the application still included withdrawn method claims 13 and 14.  These claims are drawn to a different method than claim 1.  Examiner briefly discussed the issue with Stephen Roylance (Applicant’s representative (AR).  Examiner confirmed that although these claims were amended during prosecution, it would be difficult to rejoin these claims at this juncture since there are several unexamined aspects.  See related Interview Summary.
Terminal Disclaimer
The terminal disclaimer filed on July 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,343,136 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Claims 13 and 14, which were previously withdrawn, must be cancelled from this application.  Therefore, an examiner’s amendment to the record appears below.  
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Roylance (Applicant’s representative (AR).  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of prior entry of Applicant’s April 20, 2022 claim set and submittal, as follows:
Amendments to the Claims:
Claims 13-14 (Canceled).
Allowable Subject Matter
Claims 1, 3, 5, 7, 9 and 11 are allowed.  Claims 1 and 7 are independent.  Claim 1 follows:  
Claim 1:	 An adsorption method for at least one of cesium and strontium, comprising contacting a medium containing at least one of cesium and strontium with a silicotitanate composition, 
wherein the silicotitanate composition comprises a silicotitanate having a sitinakite structure and niobium, and has at least two or more diffraction peaks at X-ray diffraction (XRD) angles selected from the group consisting of 2θ = 8.8.± 0.5º, 2θ = 10.0.±.0.5º, and 2θ = 29.6 ± 0.5º,
wherein the silicotitanate composition has at least X-ray diffraction angles 20 and X-ray diffraction peak intensity ratios that are shown in the following Table: 
[Table 1]


    PNG
    media_image1.png
    272
    567
    media_image1.png
    Greyscale

and
wherein the medium containing at least one of cesium and strontium is at least one of soil, waste materials, seawater, or groundwater.
The following is an examiner’s statement of reasons for allowance:  
  In the prior Office action (OA), Examiner only employed a double patenting rejection, which rejection is overcome with a terminal disclaimer.  In an earlier OA, Examiner employed Chitra et al. in anticipation and obviousness rejections of all claims.   
Examiner has reconsidered the rejection in view of the prior amendments and believe it is not necessarily prima facie obvious to experiment to achieve the desired composition structure.  The underlying method is merely an application of the composition to a material containing certain contaminants or contacting a contaminated medium with the composition, where the medium can be soil, waste materials, seawater, or groundwater.  This aspect is still believed to be obvious if the composition is known.
Each current independent method claim contain the composition and now combines aspects of formerly dependent claims, including the notion of XRD Peak Intensity Ratio (XPIR) (former claims 2 and 8).  Although one or more of the X-Ray Diffraction 2θ Angles (XD2A) are disclosed either on page 609 or Fig. 1 of Chitra, it is unclear that each corresponding XPIR is also disclosed or would have been be obvious.  Different XD2A are believed to represent unique  compositions and if the combination of several XD2A and XPIR are different, then the compounds should also be different.  It may not be clearly obvious to arrive at all the disclosed peaks via experimentation.  
Moreover, upon reconsideration of the application, Examiner did not find any other  prior art of record, or any newly found art, that properly discloses or reasonably suggests an adsorption method for either or both of cesium and strontium employing silicotitanate having a sitinakite structure, with the claimed features substantially as described in independent claims 1 and 7.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
7/27/2022